            Case 1:19-cr-00670-LGS Document 43 Filed 12/17/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :    19 Cr. 670 (LGS)
                            -against-                         :
                                                              :        ORDER
 SHOENDALE JARRETT,                                           :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS in the parties’ letter dated September 25, 2019, Defendant stated that he

“does not anticipate needing the Court to set a motion schedule.” (Dkt. No. 9);

        WHEREAS on September 26, 2020, the Court adopted the parties’ scheduling proposal,

setting dates for the production of discovery and a case management conference to set a trial date,

and forgoing a briefing schedule for motions. (Dkt. No. 10);

        WHEREAS on October 17, 2019, the Court set an October 17, 2019, trial date with dates

for a final pretrial conference and pretrial submissions. (Dkt. No. 12);

        WHEREAS the jury trial has been adjourned three times due to the Covid-19 pandemic

and the limited availability of suitable trial courtrooms. (Dkt. Nos. 28, 34, and 38);

        WHEREAS a jury trial is currently scheduled for April 12, 2021;

        WHEREAS on December 14, 2020, Defendant filed a Motion to Exclude and Suppress

Identification Evidence or, in the Alternative, for a Wade Hearing (“the Motion”). (Dkt. No. 40).

It is hereby

        ORDERED that on or before December 21, 2020, Defendant shall file a letter explaining

the untimely filing of the Motion and why the Court should entertain motion practice at this stage

of the litigation.

Dated: December 17, 2020
